Citation Nr: 1801547	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left scapulohumeral joint repair, to include secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his left shoulder disability was caused by his service-connected right shoulder disability, because his right shoulder disability required him to over use his left shoulder.  In September 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his left shoulder disability.  In October 2015, the VA examiner provided an addendum opinion.  He opined that the Veteran's left shoulder disability was less likely than not proximally due to or the result of his service-connected right scapulohumeral joint repair.  He elaborated that there was no historic connection between the shoulders and over use in a non-weight bearing joint.  In April 2017, the Veteran submitted an article from the University of Toronto regarding contralateral shoulder instability after patients were treated for unilateral shoulder instability.  Based upon the forgoing, a remand is necessary to obtain an addendum medical opinion that considers the article submitted by the Veteran.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who conducted the September 2015 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was caused or aggravated beyond its natural progression by the service-connected right shoulder disability?

The examiner must include in the examination report the rationale for any opinion expressed.  He or she must address the article from the University of Toronto submitted by the Veteran in April 2017.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




